Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status 
	Claims 1-9, 11-22 and 24-26 are pending.
	Claims 1-9, 11-22 and 24-26 are allowed.

Withdrawn rejections
	The rejection of claims 10 and 23 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant.
	The rejection of claim 10 under 35 USC 112(a) is withdrawn in light of amendments made by the applicant.
The rejection of claims 10-12 under 35 USC 112(d) is withdrawn in light of amendments made by the applicant.

Color Drawings Petition
	The petition to accept color drawings has been GRANTED on 5/20/2022.

Claim interpretation
	Claim 11 is drawn to the lettuce variety 79-941 RZ further comprising a transgene. This is being interpreted that the plant shares all morphological and physiological characteristics with lettuce variety 79-941 but for the presence of the transgene. The Examiner concluded that this interpretation is the only reasonable interpretation of the claim, because to interpret it more broadly indicate that the variety name itself would have little to no meaning. 

Reasons for allowance
	Lettuce variety 79-941 RZ is free of the prior art. The closest prior art is lettuce variety 79-903 RZ (Clement Michel Bernard Morice, US PG Pub no. US 20190191654 A1), addressed in the Non-Final Rejection filed on 02/28/2022. The deposit representative of lettuce variety 79-941 RZ has been perfected by the applicant.

Conclusions
	Claims 1-9, 11-22 and 24-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663